 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3                                                    ***

 4    JOSE GALLIMORT,                                           Case No. 2:19-cv-00514-RFB-EJY

 5                      Plaintiff,
                                                                              ORDER
 6            v.

 7    ROMEO ARANAS, et al.,

 8                      Defendants.

 9

10   I.      DISCUSSION

11           This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by an individual

12   who was formerly in the custody of the Nevada Department of Corrections. Plaintiff submitted an

13   application to proceed in forma pauperis for prisoners. (ECF No. 1). The Court now directs

14   Plaintiff to file an application to proceed in forma pauperis by a non-prisoner within thirty (30)

15   days from the date of this order or pay the full filing fee of $400. The Court will retain Plaintiff’s

16   civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing

17   fee is resolved.

18   II.     CONCLUSION

19           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma

20   pauperis for prisoners (ECF No. 1) is DENIED as moot.

21           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

22   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

23   entitled information and instructions for filing an in forma pauperis application.

24           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

25   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for non-

26   prisoners; or (2) pay the full filing fee of $400.

27

28
                                                          1
 1
             IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
 2
     dismissal of this action may result.
 3
             IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF
 4
     No. 1-1), but shall not file it at this time.
 5
             DATED THIS 21st day of November, 2019.
 6

 7

 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
